Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 27, 2017

The Court of Appeals hereby passes the following order:

A17D0387. SUNBELT RENTALS, INC. v. ALL-SOUTH SUBCONTRACTORS,
    INC.

      All-South Subcontractors, Inc. (“All-South”) filed a class action lawsuit against
Sunbelt Rentals, Inc. (“Sunbelt”). The trial court has yet to rule on the motion for
class certification. Sunbelt filed a “Motion to Define Permissible Contact with
Potential Class Members” seeking to preclude Sunbelt from communicating with its
customers regarding the class action. According to All-South, Sunbelt’s unilateral
communication with potential class members is both unfair and potentially coercive.
Following a hearing, the trial court granted the motion, ordering:


      that unless and until this Court rules on a motion to certify a class in this
      case, neither party may discuss this case with current or former Sunbelt
      Rentals customers. This order does not prohibit [Sunbelt] from
      communicating with its customers in the ordinary course of business nor
      does it prohibit [All-South’s] counsel from discussing this case with the
      entities that . . . counsel represents nor does it prohibit the parties from
      undertaking formal discovery of customers.


      Sunbelt filed this application for discretionary appeal from this ruling.
According to Sunbelt, the order should be directly appealable as an injunction. See
OCGA § 5-6-34 (a) (4). In the alternative, Sunbelt contends the order constitutes a
temporary restraining order, in which case a discretionary application is required. See
OCGA § 5-6-35 (a) (9). All-South, on the other hand, asserts that the order is a
discovery ruling and thus Sunbelt was required to comply with the interlocutory
appeal procedure in order to appeal.
       In construing the trial court’s order, we look to the substance of the order rather
than its nomenclature. See Dolinger v. Driver, 269 Ga. 141, 142 (1) (498 SE2d 252)
(1998). Here, the order sought to prohibit future conduct, which is a feature of
injunctive relief. See Massey v. Butts County, 275 Ga. App. 478, 479 (621 SE2d 479)
(2005). Moreover, the order was issued following an adversarial hearing at which
both sides were present, which also is consistent with an interlocutory injunction. See
Dolinger, supra. Under the facts of this case, the order is properly construed as an
interlocutory injunction, which is directly appealable. See Morgan v. U. S. Bank Nat.
Assn., 322 Ga. App. 357, 359 (2) (745 SE2d 290) (2013).
       We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly
this application is hereby GRANTED, and Sunbelt shall have ten days from the date
of this order to file a notice of appeal with the trial court. If Sunbelt has already filed
a timely notice of appeal in the trial court, it need not file a second notice. The clerk
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           04/27/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.